BURGESS, Justice,
dissenting.
I respectfully dissent to the affirmance of the punishment. Amazingly there does not appear to be any dispute about the law regarding the two confessions. The cases of Maine v. Moulton, 474 U.S. 159, 106 S.Ct. 477, 88 L.Ed.2d 481 (1985); Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981); Holloway v. State, 780 S.W.2d 787 (Tex.Crim.App.1989); and Baldree v. State, 784 S.W.2d 676 (Tex.Crim.App.1989), are all cited by the majority and establish the body of law involved. My disagreement comes from the majority’s application of the law. Did Shannon Foux initiate the contact and was it a type of contact that evinces a willingness and desire for a generalized discussion about the ongoing investigation? Baldree, 784 S.W.2d at 686.
There is little doubt Shannon Foux initiated the contact on September 25, 1992. She used an internal written request form which stated, in pertinent part, “Message or request to see Calvin Hogg and have Trisha Thomas present A.S.A.P.”. Although Ms. Foux testified she did not initiate the contact for the sole purpose of giving a statement, that testimony was disputed by both Deputy Hogg and Trisha Thomas. The trial judge was obligated to resolve that conflicting testimony and did so. I find no error in the admission of the September 25 confession.
*567There is also little doubt, in my mind, that Deputy Hogg initiated the contact on September 30, 1992. From the record:
(Prosecutor) Okay. Explain the mechanics involved in taking the written statement from the defendant on September the 30th, 1992.
(Deputy Hogg) What I basically did on that is, since she brought her mother into the confession, as far as saying that her mother was the — she knew also about the shooting, I called to have Shannon brought back up, and what I wanted to do was talk to her and get a statement from her about her mother being involved in it, so if we did decide to prosecute in any way — that’s what that statement there was for.
Based on Deputy Hogg’s own testimony, the September 30th statement should have been suppressed; its admission was error.
The majority characterizes this statement as “even more damaging [than the September 25th statement] to appellant.” The prosecutor, in his closing argument of the punishment phase, referred to the September 30th statement:
Consider the question of whether or not this defendant is a good candidate for pro-bation_ Then when she gives a statement, she blames her mother. She’s not accepting responsibility.
I cannot determine, beyond a reasonable doubt, that the error in admitting the September 30th statement made no contribution to the punishment. Tex.RApp.P. 81(b)(2). Therefore, I would reverse and remand for a new trial on punishment.